Case: 3:20-mc-00009 Doc #: 11 Filed: 05/04/21 1 of 1 PageID #: 21

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE: THE NOVEL CORONAVIRUS (COVID-19) 3:20-MC-9

STANDING ORDER
ADDENDUM ON JUROR VACCINATIONS

Mindful of the Court’s duty to ensure the just, speedy, and inexpensive determination
of every action and proceeding as well as its duty to protect parties, court staff, witnesses, and
practitioners who appear before it and the community in which it sits, it is ORDERED as
follows:

The Court will inquire, through its Jury Administrator, as to the COVID-19 vaccination
status of potential jurors by use of the form attached as an exhibit to this order. The form makes
clear that any response a juror provides is voluntary and will be shared with the Court and the
Parties to a particular case when a juror is called for service.

Any objections to this form or practice must be filed as a motion on the docket of the
particular case at least two weeks prior to trial.

This Addendum will remain in effect until the suspension of this Court’s March 13,
2020 Standing Order [1]. L

i

a
It is so ORDERED and SIGNED on this, the day of May, 2021.

LN tani [yes My | i Mrhed? DrVe.
cuiepute Nel bu, JU GE(| OS th JUDGE
fc) SAUTE

t S. DIST i a DISTRICT JUDGE
f

c S. DISTRICT JUDGE

 
